Citation Nr: 0321854	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
systemic lupus erythematosus as secondary to the service-
connected disability of discoid lupus erythematosus.  

2.  Entitlement to an increased rating for discoid lupus 
erythematosus, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis. 

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney

WITNESSES AT HEARINGS ON APPEAL

Appellant, [redacted].  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to March 
1955.  

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision.  The veteran 
filed a notice of disagreement in June 2001.  The RO issued a 
statement of the case in July 2002.  The veteran filed a 
substantive appeal in September 2002.  

As it pertains to systemic lupus erythematosus, the RO 
characterized and adjudicated the issue as one for service 
connection in the November 2000 rating decision.  However, 
the Board points out that by October 1986 Board decision, 
service connection for systemic lupus erythematosus was 
denied.  The veteran was notified of the decision later that 
month, but did not initiate an appeal.  In the November 2000 
rating decision, the RO did not characterize the claim as a 
petition to reopen, or make a specific finding regarding new 
and material evidence.  However, as the RO afforded the 
veteran more consideration than warranted (by adjudicating 
the claim on the merits) and since the claim is reopened 
herein, the Board finds that there is no prejudice to the 
veteran in the Board considering the laws and regulations 
governing finality and reopening of previously disallowed 
claims in the first instance.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran and a witness testified during a hearing before 
RO personnel in April 2002, and the veteran testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge in February 2003; transcripts of both hearings are of 
record.  Following the videoconference hearing the veteran 
submitted additional evidence and waived its review by the 
RO.  See 38 C.F.R. § 20.1304(c) (2002).  

The claims on the petition to reopen the claim for service 
connection for systemic lupus erythematosus and for an 
increased rating for pulmonary tuberculosis are set forth 
below.  The claims for an increased rating for discoid lupus 
erythematosus and to a TDIU are addressed in the remand 
following the decision.  


FINDINGS OF FACT

1.  In an August 1990 decision, the Board denied reopening 
the veteran's claim for service connection for systemic lupus 
erythematosus.  Although the veteran appealed that decision, 
the United States Court of Veterans Appeals (the United 
States Court of Appeals for Veterans Claims since March 1, 
1999) (Court) dismissed the appeal on the appellant's motion. 

2.  New evidence associated with the claims file since the 
August 1990 Board decision was not previously before agency 
decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for systemic lupus erythematosus.  

4.  The veteran's pulmonary tuberculosis is inactive and 
there is no residual lung function impairment.  







CONCLUSIONS OF LAW

1.  The August 1990 Board decision that denied reopening the 
veteran's claim of entitlement to service connection for 
systemic lupus erythematosus is final.  38 U.S.C.A. § 7104 
(West 1991); 38 U.S.C.A. §§ 20.1100 (2002).

2.  Since the August 1990 Board decision, new and material 
evidence has been received; thus, the requirements to reopen 
the claim for service connection for systemic lupus 
erythematosus have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001). 

3.  The criteria for a compensable evaluation for service-
connected pulmonary tuberculosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.31, 4.97, Diagnostic Codes 
6722 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims now under consideration has been 
accomplished. 

By way of the November 2000 rating decision and the July 2002 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for an increased rating and the bases for the 
denial of the claim.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of October 2001) have been afforded opportunities to submit 
such information and evidence.  Furthermore, via various RO 
correspondence, to include the October 2001 letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded a hearing in 
connection with his claim.  VA and private outpatient 
treatment records were associated with the claims file, and, 
as indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  The 
veteran was afforded VA examinations in August 2000 and July 
2002 in connection with his claim.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  New and Material Evidence

An October 1986 Board decision denied service connection for 
systemic lupus erythematosus.  Evidence considered at that 
time included extensive private treatment records, reports of 
VA examinations and opinions from the Veterans Administration 
Central.  The Board determined that systemic lupus 
erythematosus was not shown in service, was not due to 
service-connected discoid lupus erythematosus and that the 
evidence of record did not support a finding of a current 
diagnosis of systemic lupus erythematosus.  Accordingly, 
service connection for systemic lupus erythematosus was 
denied.  That decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Subsequent to receipt of additional evidence (consisting of 
reports of private laboratory studies, private medical 
statements, and treatment records dated in 1989 and 1990), in 
a decision of August 1990, the Board acknowledged that the 
veteran might indeed have a current diagnosis of systemic 
lupus erythematosus.  However, without conceding such, the 
Board found no new and material evidence of a causal 
relationship between systemic lupus erythematosus and discoid 
lupus erythematosus.  

The veteran appealed the August 1990 Board decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals).  However, the 
appellant moved to dismiss his appeal, and by Order of March 
1992, the Court granted the motion.  Hence, the August 1990 
Board decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In June 2000, the veteran claimed an increase in the severity 
of his service-connected disabilities, to include service 
connection for systemic lupus erythematosus and entitlement 
to a TDIU.  Evidence received in connection with his claim 
includes various private outpatient treatment reports, 
reports of VA examination, and transcripts of RO and Board 
hearings.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously received which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was 
then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by a claimant since the last final denial 
on any basis (here, the August 1990 Board decision) to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992). 

In the present case, the evidence received since the March 
1990 denial  includes a March 2001 letter from Eric W. Fine, 
M.D. that indicates that the veteran is suffering from 
disseminated lupus erythematosus acquired while he was in the 
military service.  

A November 2001 letter from Eric W. Fine, M.D. that indicates 
that the veteran has psychiatric complaints of depression, 
excessive anxiety, difficulty concentrating and memory loss 
and somatic complaints of dizziness, poor vision, recurrent 
headaches, and pains in his body that fluctuate in intensity.  
The examiner noted that in 17 years of treating the veteran 
his condition had progressively deteriorated.  He opined that 
there was "no question that his total and permanent 
disability is directly related his having developed lupus 
erythematosus while in the Service."  The examiner further 
noted that the veteran's internist, Ronald Codario, M.D., and 
his ophthalmologist, Gerald Weinberg, M.D., had assured him 
that his current lupus erythematosus is directly related to 
lupus that he developed in service.  

A November 2001 letter from Ronald A. Codario, M.D. indicates 
that he treats the veteran for severe disabling lupus 
erythematosus causing him severe emotional instability, 
disfiguring skin eruptions, disabling joint pain, visual 
disturbances and fatigue.  

In an April 2002 letter, Eric W. Fine, M.D. indicates that 
the veteran's lupus involves his brain, skin, eyes, and other 
parts of his body.  In a May 2002, Dr. Fine indicates that 
the veteran's systemic lupus developed while he was in the 
armed forces continues to progress and is almost certainly 
now present in his central nervous system.  In a January 2003 
letter, Dr. Fine opines that the veteran's psychiatric 
disorders as well as his disseminated lupus erythematosus are 
the direct result of his service in the United States Air 
Force.  

The Board finds the above-described evidence as "new" in 
the sense that it was not previously before agency 
decisionmakers.  The Board also finds that this evidence is 
"material" for purposes of reopening, as it consists of 
medical evidence that tends to suggest a relationship between 
the disability for which service connection is claimed and 
service-connected discoid lupus erythematosus.  At the time 
of the October 1986 and August 1990 Board decision, there was 
no such evidence of record.  Hence, this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  While no nexus opinion provides a full 
explanation of the basis for the opinion that the veteran's 
systemic lupus erythematosus is due to service or due to his 
service-connected discoid lupus erythematosus, the Board 
notes that, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for systemic 
lupus erythematosus are met.  

III.  Increased Rating

Service connection for residuals of pulmonary tuberculosis 
has been in effect since April 1955.  Since, January 10, 
1967, it has been evaluated as inactive pulmonary 
tuberculosis and assigned a noncompensable evaluation.  

In June 2000, the veteran claimed that his service-connected 
residuals of pulmonary tuberculosis warranted a compensable 
evaluation.  

The veteran was afforded a VA examination in August 2000.  
Examination of the lungs, at that time, was normal, without 
evidence of adventitious breath sounds.  There was evidence 
of fatigue.  However, it was attributed to systemic lupus 
erythematosus.  

A private chest x-ray examination in May 2001 found that the 
veteran's lung fields were clear.  There may be minimal 
hyperaeration.  Additionally, there was evidence of a small 
granuloma in the right upper lung field.  However, there was 
no evidence of active inflammatory disease.  

Finally, the veteran was seen for another VA examination in 
July 2002.  The examiner noted that the veteran was not short 
of breath during walking to the examination room or during 
discussions with the examiner.  The examiner noted that chest 
x-rays in the private sector and at the VA hospital showed 
only a few granulomata as a result of the tuberculosis 
process.  Pre-bronchodilator spirometry, lung volume and 
effusion studies were noted to be normal.  The examiner 
opined that there was no functional impairment found due to 
residuals of pulmonary tuberculosis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's residuals of pulmonary tuberculosis are 
evaluated as noncompensably disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6722, pertaining to the evaluation of 
chronic, moderately advanced, inactive tuberculosis.  As the 
veteran was receiving compensation for service-connected 
pulmonary tuberculosis on August 19, 1968, his disability is 
therefore evaluated under the General Rating Formula for 
Inactive Pulmonary Tuberculosis in effect at that time.  That 
formula provides for a 100 percent evaluation for two years 
following the date of inactivity, following active 
tuberculosis, which was clinically identified during service 
or subsequently.  Thereafter, for four years, or in any 
event, for six years after the date of inactivity, a 50 
percent evaluation is warranted.  Thereafter, for five years, 
or up to 11 years following the date of inactivity, a 30 
percent evaluation is in order.  Following far-advanced 
lesions diagnosed at any time while the disease process was 
active, a minimum 30 percent evaluation is warranted.  
Following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, or 
impairment of health, a 20 percent evaluation is indicated.  
Otherwise, a noncompensable rating is in order.  38 C.F.R. § 
4.97, Diagnostic Codes 6722, 6724 (2002).  

In the present case, at the time of the filing of his claim 
for an increased rating, the veteran's pulmonary tuberculosis 
had been inactive for many years.  VA examinations in August 
2000 and July 2002 did not find active pulmonary 
tuberculosis.  Moreover, they revealed essentially normal 
lung examinations and no residual disability due to pulmonary 
tuberculosis.  Based on such findings, the Board must 
conclude that the veteran's pulmonary tuberculosis remains 
inactive.  At no time has the veteran been shown to suffer 
from continued disability, including emphysema, dyspnea on 
exertion, or other impairment of health attributable to 
pulmonary tuberculosis.  Hence, there is no schedular basis 
for assignment of a compensable evaluation for the disability 
under consideration.  

Additionally, the Board notes (as did the RO) that the record 
does not present evidence sufficient to invoke the procedures 
for assignment of any higher evaluation on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b)(1).  Although the 
veteran is not currently employed, there is showing that the 
veteran's inactive pulmonary tuberculosis markedly interferes 
with employment, results in repeated hospitalization, or is 
otherwise so exceptional or unusual as to render application 
of the regular schedular standards impractical.  Absent 
evidence of such factors, the Board is not required to refer 
the claim for assignment of an extra-schedular rating, 
consistent with the procedures prescribed by 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board must conclude that 
an increased, compensable evaluation for the veteran's 
service-connected residuals of pulmonary tuberculosis is not 
warranted, and that the claim for an increased rating must 
therefore be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b);38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection systemic lupus erythematosus, the appeal is 
granted.

A compensable evaluation for service-connected pulmonary 
tuberculosis is denied.  



REMAND

In light of the Board's conclusion that the claim of service 
connection for systemic lupus erythematosus is reopened, the 
claim must be reviewed on a de novo basis.  In order to 
ensure that the veteran's procedural rights are protected 
insofar as his being given adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  See Bernard, 4 Vet. App. at 384.  Furthermore, 
the Board finds that the issue of service connection for 
systemic lupus erythematosus is inextricably intertwined with 
the issue of entitlement to a TDIU; hence, those issues must 
be considered together.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991 

However, prior to adjudication of the claims remaining on 
appeal, the Board finds that additional development is 
warranted.  In this regard, the Board notes that the veteran 
was afforded VA examinations in August 2000 and October 2000 
regarding his claim for service connection for systemic lupus 
erythematosus.  The August 2000 examination was undertaken 
without a review of the veteran's claims file and included an 
opinion that the veteran currently suffered from systemic 
lupus erythematosus and that systemic lupus erythematosus was 
likely present in service.  The October 2000 examination 
included a review of the veteran's claims file but was 
undertaken without a physical examination of the veteran, and 
included an opinion that prescribed isoniazid temporarily 
induced lupus erythematosus.  The examiner further opined 
that there was no relationship between discoid lupus in 
service and the subsequent onset of systemic lupus 
erythematosus.  The Board finds that further examination, by 
a panel of appropriate specialists, and medical opinion based 
upon both examination and review of the documented medical 
history and assertions, is required to resolve the apparent 
inconsistency between the medical opinions on this point.  

The Board also notes that, regarding the veteran's claim for 
an increased rating for service-connected discoid lupus 
erythematosus, the Board notes that there has been a recent 
change in the regulations governing the evaluation of skin 
conditions.  See, 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Since the veteran is entitled to application of the rating 
criteria most favorable to his claim (see Dudnick v. Brown, 
10 Vet. App. 79 (1997) and Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991)), findings responsive to both the former 
and revised criteria under Diagnostic Code 7809 are needed to 
fairly resolve the question of a higher evaluation for 
discoid lupus erythematosus.  The dermatologist should also 
render an opinion as to the veteran's employability. 

Therefore, after taking appropriate action to associate with 
the claims file any outstanding records of pertinent medical 
evaluation and/or treatment, the RO should arrange for the 
veteran to undergo appropriate VA examinations.  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (1998).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
examination(s) sent to the veteran.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
andd/or development action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  After taking appropriate action to 
obtain and associate with the record all 
outstanding records of pertinent medical 
evaluation and/or treatment, the RO 
should arrange for the veteran to undergo 
VA examination by a panel of at least two 
specialists trained in the diagnosis and 
treatment of systemic lupus 
erythematosus.  As the purpose of this 
examination is to resolve a conflict in 
the medical opinion evidence of record, 
the examiners should make every effort to 
reach a consensus opinion and to provide 
the examination results and conclusions 
in a single, collaborative report. 

The entire claims file must be made 
available to the physicians designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings reported in detail and 
clinically correlated to a specific 
diagnosis.  

The panel should render an opinion, 
consistent with sound medical judgment, 
as to whether the veteran currently 
suffers from systemic lupus 
erythematosus.  If so, the examiner 
should further opine whether it is as 
least as likely as not that the veteran's 
systemic lupus erythematosus a) is due to 
injury or disease incurred or aggravated 
in active military service, or b) was 
caused, or is aggravated (permanently 
worsened) by the veteran's service-
connected discoid lupus erythematosus.  
If aggravation is found, the panel should 
indicate the extent of additional 
disability resulting from the 
aggravation.

The panel should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

2.  After associating with the claims 
file the report of the panel examination, 
requested above, the RO should arranged 
for the veteran to undergo VA 
dermatological examination to obtain 
information as to the current severity of 
the veteran's discoid lupus 
erythematosus.  The entire claims file 
and the former and revised rating 
criteria for skin disabilities must be 
made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
reported in detail and clinically 
correlated to a specific diagnosis.  

Pertinent to the revised criteria, the 
examiner should note that discoid lupus 
erythematosus is rated as disfigurement 
of the head, face, or neck (Diagnostic 
Code 7800); scars (Diagnostic Code 7801, 
7802, 7803, 7804, or 7805); or dermatitis 
(Diagnostic Code 7806) depending upon the 
predominant disability.  The examiner is 
requested to review the former and 
revised criteria and upon examination of 
the veteran, make findings addressing 
such criteria.  

The examiner should also render an 
opinion as to whether the veteran's 
discoid lupus erythematosus, either alone 
or in combination with other service-
connected disability (to include, if 
deemed service-connected, systemic lupus 
erythematosus) renders the veteran unable 
to obtain or retain substantially gainful 
employment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of such examination(s) sent 
to the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After accomplishing the requested 
actions, and any additional notification 
and/or development Thereafter, the RO 
should adjudicate the claim for service 
connection for systemic lupus 
erythematosus, claimed as secondary to 
service-connected discoid lupus 
erythematosus, as well as the claims for 
increased rating for discoid lupus 
erythematosus, and for a TDIU, in light 
of all pertinent evidence and legal 
authority (to include the provisions of 
38 C.F.R. § 3.655, as appropriate).

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his attorney an appropriate 
supplemental statement of the case (to 
include citation to all additional legal 
authority considered, including the 
revised criteria for evaluating skin 
diseases, discussion of all pertinent 
evidence and legal authority, and clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


